Title: To John Adams from Nicolaas & Jacob van Staphorst, 21 August 1788
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            (Copy)
            Sir
            Amsterdam 21 August 1788
          
          Permit us to offer you our most hearty and sincere Congratulations on Your and your Lady’s safe Return to your Native Country, after a long Absence, during which We had the Satisfaction to form a Relation with you; The Cessation whereof does not We assure you, diminish our Wishes for the Happiness of yourself and Family. As a small Token of our Remembrance and Esteem, We have taken the Liberty to send you per Captn: Tobey of the Doggersbank conformable to the inclosed Bill of Lading Two Cases, The one containing Two Dozen Bottles Constantia Wine, and the other a Pair of Silver Biscuit Boxes with some Chocolate; Which We entreat Your and Your Lady’s Acceptance of, with the most respectful Compliments of Ourselves and Mrs: Van Staphorst.—
          We are greatly obliged and have experienced much Satisfaction in the Present of your Defence of the Constitutions of the United-States; We have received but the First Volume, and being desirous to have the sequel, We shall esteem your sending the subsequent Volumes a great favor, that We shall be happy to retaliate, as indeed We shall be at all times in rendering you every useful and agreeable Office in our Power.—
          We are with great Respect / Sir / Your most obedient / and very humble Servants
          
            Nico. & Jacob van Staphorst.
          
        